                      Case 1:18-cr-00219-ELH Document 59 Filed 10/30/18 Page 1 of 11                               /




  , P. .\/lcbae/ Cumungham                                                              DIrt:c,: -1/0-:09-.188.1

C\'.
  l.tulSfll   r lOmfeJ Shl/f!S AUDmey
          d.cllnflmghama     11.~d()j .';Ol
                                                                                         .Ham: .Jltk~o<)•./.'mo
                                                                                          Fax, -I10-96:!-309/




                                                                 October 9, 2018

    Paul D. Hazlehurst. Esquire
    Law Office of Paul D. Hazlehurst
    11350 McCormick Road
    Executive Plaza II. Suite 750
  . Hunt Valley, MD 2103

                Re:        United Slales \'. RI/(I(~IJahH. Thompson. el al.
                           Criminal Number: 101.11-18-0219

   Dear Mr. Hazlehurst

          This letter. together with the Sealed Supplement. confirms the plea agreement (this
  "Agreement") that has been offered to your client. Ruqqyyah Thompson (hereinatier
  "Defendant'"). by the United States Attorney's Oftice for the District of Maryland ("this Oftice").
  If the Defendant accepts this offer. please have her execute it in the spaces provided below. If this
  offer has not been accepted by October 23. 2018. it will be deemed withdrawn. The ternlS of the
  Agreement are as follows:

                                                  Offense of Conviction

  I.      The Defendant agrees to wai \'e indictment and plead guilty to an one-count Information
  that will chargc her with Conspiracy to Engage in Sex Trafficking of a Minor. in violation of 18
  U.S.c. SS 1594(e) and 1591(a). The Defendant admits that she is. in fact. guilty of the offense and
  will so advise the Court.

                                                 Elements of thc Offense

  .,      Thc clcmcnts of the offense to which the Defendant has agreed to plead guilty. and which
  this Office would prove if the case went to trial. are as follows: That on or about the time allcgcd
  in the Indictment, in the District of Maryland:

          a.      The Defendant conspircd with one or more other persons to knowingly recruit.
  entice. harbor. transport, provide or obtain a person that the defendant knew was less than eightcen
  years old:



  Rev. May 1018
              Case 1:18-cr-00219-ELH Document 59 Filed 10/30/18 Page 2 of 11



         b.       Thc Defendant knew that the person would be causcd to engage in a commercial
 sex act: and

          c.     The recruiting, enticing, harboring, transporting, providing, or obtaining was done
 in or affecting interstate commerce.

                                               Penalties

3.      The maximum penalties provided by statute for the offense to which the Defendant is
pleading guilty are as follows:

 COUNT        STATUTE      MAND. MIN.            MAX             MAX         MAX FINE       SPECIAL
                           IMPRISON-        IMPRISON-       SUPERVISED                      ASSESS-
                             MENT               MENT           RELEASE                       MENT
     1        18 USC.     NA                life           life              5250.000       5100
              ~ 1594(e)

         a.     Prison: If the Court orders a term of imprisonment, the Bureau ofl'risons      has sole
discretion to designate the institution at which it will be served.

        b.      Supervised Release: If the Court orders a term of supervised release. and the
Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a ternl of imprisonment up to the entire original term of supervised
release if permittcd by statute. followed by an additional term of supervised release.

         e.      Restitution: The Court may order the Defendant to pay restitution pursuant to 18
U.S.c.   ** 3663, 3663A, and 3664.
         d.       Payment: If a line or restitution is imposed. it shall be payable immediately, unless
                                                *
the Court orders otherwise under 18 U.S.C. 3572(d). The Defendant may be required to pay
interest if the tine is not paid when due.

         e.      Forfeiture: The Court may enter an order of lorfeiture of assets directly traceable
to the offense. substitute assets. and/or a money judgment equal to the value of the property subject
to forfeiture.

        f.      Collection of Debts: If the Court imposes a fine or restitution. this Office's
Financial Litigation Unit will be responsible lor collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (I) the full amount of the line or restitution is
nonetheless due and owing immediately: (2) the schedule of payments is merely a minimum
schedule of payments and not the only method. nor a limitation on the methods. available to the
Unitcd States to enforce the judgment: and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid. the DelCndanl
agrees 10 disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied. the Defendant
authorizes this Otlice to obtain a credit report in order to e\'aluate the Defendant's ability to pay.
and to request and review the Defendant's federal and state income tax returns. The Defendant

Rev. May 2018
            Case 1:18-cr-00219-ELH Document 59 Filed 10/30/18 Page 3 of 11



agrees to complcte and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return infonnation) and a financial statement in a fonn provided by this Office.

                                          Waiver of Rights

4.      The Defendant understands that by entering into this Agreement. the Defendant surrenders
certain rights as outlined below:

        a.     The Defendant has the right to have her case presented to a Grand Jury. which
would decide whether there is probable cause to return an indictment against her. By agreeing to
proceed by way of Information. she is giving up that right. and understands that the charge will be
filed by the United States Attorney without the Grand Jury.

        b.        If thc Dcfendant had pled not guilty and persisted in that plea. the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge. without a jury. if the Defendant. this Oftice, and the
Court all agreed.

         c.      If the Defendant elected a jury trial. the jury would be composed of twelve
 individuals selected from the community. Counsel and the Defendant would have the opportunity
 to challenge prospective jurors who demonstrated bias or who were otherwise unqualified. and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent. and that presumption
could be overcome only by proof beyond a reasonable doubt.

        d.     If the Defendant went to trial. the government would have the burden of proving
the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to confront
and cross-examine the government's witnesses. The Defendant would not have to present any
delense witnesses or evidence whatsoever. II' the Defendant wanted to call witnesses in defense.
however, the Defendant would have the subpoena power of the Court to compel the witnesses to
attend.

       e.       The Defendant would have the right to testify in the Defendant's own defense if the
Defendant so chose. and the Defendant would have the right to refuse to testify. If the Defendant
chose not to testify, the Court could instruct the jury that they could not draw any adverse inference
from the Defendant's decision not to testify.

        f.      If the Dclendant were found guilty after a trial, the Defendant would have the right
to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of evidence to
see ifany errors were committed which would require a new trial or dismissal of the charges. By
pleading guilty. the Defendant knowingly gives up the right to appeal the \'erdict and the Court's
decisions.

        g.      By pleading guilty. the Defendant will be giving up all of these rights. except the
right. under the limited circumstances set forth in the "Waiver of Appeal" paragraph below. to


Rev. May 2018                                     3
            Case 1:18-cr-00219-ELH Document 59 Filed 10/30/18 Page 4 of 11



appeal the sentence. By pleading guilty. the Defendant understands that thc Dcfcndant may have
to answer the Court's questions both about the rights being given up and about the facts of the
case. Any statements that the Defendant makes during such a hearing would not be admissible
against the Defendant during a trial cxcept in a criminal proceeding for perjury or false statement.

        h.       If the Court accepts the Defendant's plea of guilty. the Defendant will be giving up
the right to file and have the Court rule on pretrial motions. and there will be no further trial or
proceeding of any kind in the above-referenced criminal case. and the Court will lind the
Defendant guilty.

        I.      By pleading guilty. the Defendant will also be giving up certain valuable civil rights
and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States. or is a naturalized citizen. pleading guilty may have consequences with respect to thc
Defendant's immigration status. Under federal law. conviction for a broad rangc of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding. however.
and the Defendant understands that no one. including the Defendant's attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affinns that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

                              Advisorv Sentencing Guidclines Apph'

5.      The Defendant understands that the Court will detennine a sentencing guidelines range for
this case (henceforth the "advisory guidelines range") pursuant to the Sentencing Refonn Act of
1984 at 18 U.S.c.   * 3551-3742 (excepting 18 U.s.C. ~ 3553(b)(I) and 3742(e)) and 28 U.s.c.
~9991 through 998. The Defendant further understands that the Court will impose a sentence
pursuant tu the Sentencing Reform Act. as excised. and must take into account the advisory
guidelines range in establishing a reasonable sentence.

                           Factual and Advisorv Guidelines Stipulation

6.     This Office and the Defendant stipulate and agree to the Statement of Facts set forth in
Attachment A. which is incorporated by reference herein, and to the following United States
Sentencing Guidelines ("U.S.S.G.").

       a.       Because there are two sex trat1icking VIClJms. there are two separate groups
pursuant to the Multiple Count Rules cuntained in U.S.S.G. Chapter 3, Part D. Both groups have
the same guideline calculations set forth below.

       b.     The underlying unlawful activity is sex trafficking of a minor in violation of 18
U.s.c. ~ 1591(a). for which the base offense level is 30 pursuant to ~~ 2G1.3(a)(2).




Rev. \tay ~018
                 Case 1:18-cr-00219-ELH Document 59 Filed 10/30/18 Page 5 of 11



             c.      Pursuant 10 U.S.S.G. ~ 2G1.3(b)(2), there is a two (2) level increase because a
     participant otherwise unduly influenccd a minor to cngage in prohibited sexual conduct.

            d.     Pursuant to U.S.S.G.     *
                                           2G1.3(b)(3), there is a two (2) Isyel increasc becausc thc
    offense involved thc use of a computer or interactive computer servicc.;r.

           e.      Pursuant to U.S.S.G.     *
                                          2G l.3(b)(4). there is a two (2) level increase because the
    otTense involved the commission of a sex act or sexual contact.

            r.     Pursuant to U.S.S.G. ~ 3D1.4, eaeh group counts as one unit warranting a 2 level
    increase. The adjusted offense level is 38.

            g.       This Otlice does not oppose a two-level reduction in the Defendant's adjusted
    offense level pursuant to U.S.S.U.      *   3E 1.1(a), based upon the Defendant's apparent prompt
    recognition and aftirmative acceptance of personal responsibility for the Delt:ndant's criminal
                                                                             *
    conduct. This Otlice agrees to make a motion pursuant to U.S.S.G. 3EI.1 (b) lilt an additional
    one-level decrease in recognition of the Defendant's acceptance of personal responsibility lor the
    Defendant's conduct. This Office may oppose any adjustment lor acceptance of responsibility
    under U.S.S.G. S 3EI.I(a) and may decline to make a motion pursuant to U.S.S.U. ~ 3E1.I(b). if
    the Defendant: (i) fails to admit each and every item in the faetual stipulation; (ii) denies
    involvement in the olfense; (iii) gives conflicting statements about the Defendant's involvement
    in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office:
    (v) obstructs or attempts to obstruct justice prior to sentencing: (vi) engages in any criminal
    conduct between the date of this Agreement and the date of sentencing: (vii) attempts to withdraw
    the plea of guilty; or (viii) violates this Agreement in any way.

            h.      The final adjusted oftt:nse level is thirty-live (35),

    7.       There is no agreement as to the Defendant's criminal history and the Defendant
    understands that the Defendant's criminal history could alter the Defendant's offense level.
    Specilically, the Defendant understands that the Defendant's criminal history could alter the tinal
    offense level if the Defendant is determined to be a career oflender or if the instant olfense was a
    part of a pattern of criminal conduct lrom which the Delt:ndant derived a substantial portion of the
    Defendant's income.

    8.      Other than as set forth above. no other oflt:nse characteristics, sentencing guidelines
    factors. potential departures or adjustments set forth in the United States Sentencing Guidelines
    are in dispute or will be raised in calculating the advisory guidelines range.

                                           Rule 11 (cl (I 1(C) Plea

    9.      The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure 11(c)( Il(C)
    that a sentence between 60 and 120 months of imprisonment in the custody of the Bureau of
    Prisons is the appropriate disposition of this case taking into consideration the nature and
    circumstances of the oflt:nse, the Defendant's criminal history, and all of the other factors set forth
    in 18 U.S.c. S 3553(a). This Agrecntcnt does not affect the Court's discretion to impose any



~ "".'''"*' -rh,                J" ',.1',"      r
            Case 1:18-cr-00219-ELH Document 59 Filed 10/30/18 Page 6 of 11



 lawful tenn of supervised release or tine or to set any lawful conditions of probation or supervised
 release. In the event that the Court rejects this Agreement. except under the circumstances noted
below. either party may elect to declare the Agreement null and void. Should the Defendant so
clect. the Defendant will be afforded the opportunity to withdraw his plea pursuant to the
provisions of Federal Rule of Criminal Procedure II(c)(5). The parties agree that if the Court
tinds that the Defendant engaged in obstructive or unlawful behavior and/or failed to acknowledge
personal responsibility as set forth herein. neither the Court nor the Government will be bound by
the specitic sentence contained in this Agreemcnt. and thc Defcndant will not be able to withdraw
his plea.

                                              Restitution

 10.      The Defcndant agrecs that for purposcs of sentencing. thc offense of conviction constitutes
a crime ofviolcncc pursuant to 18 U.s.c. S 16. Therefore. under 18 U.S.c. SS 3663A. n59. and
3771. any identitied victim is entitled to mandatory restitution. The restitution could include the
medical bills. compensation for time missed from work. as well as counseling costs (including
travel) for any of the victims related to the incident, if any such costs exist or are reasonably
projected. 18 U.S.c. SS2259, 3663A(b)(2) and (4). The Defendant further agrees that he will fully
disclose to the probation officer and to the Court. subject to the penalty of perjury, all infonnation.
including but not limited to copies of all relcvant bank and tinancial records. regarding the current
location and prior disposition of all funds obtained as a result of the criminal conduct set forth in
the factual stipulation. The Defendant further agrees to take all reasonable steps to retrieve or
repatriate any such funds and to make them available for rcstitution. If the Defendant docs not
fulfill this provision. it will be considered a material breach of this plea agreement. and this Office
may seek to be relieved of its obligations under this agreement. Defendant understands that an
unanticipated amount of a restitution order will not serve as grounds to withdraw Defendant's
guilty plea. If the Defendant is incarcerated. the Defendant agrees to participate in the Bureau of
Prisons Inmate Financial Responsibility Program.

                                          Waiver of Appeal

11.     In exchange for the concessions made by this Office and thc Defendant in this Agreement,
this Offiee and the Defendant waive their rights to appeal as follows:

        a.       The Defendant knowingly waives all right. pursuant to 28 U.s.c. S 1291 or any
other statute or constitutional provision. to appeal the Defendant's conviction on any ground
whatsoever. This includes a waiv'er of all right to appeal the Defendant's conviction on the ground
that the statute to which the Defendant is plcading guilty is unconstitutional, or on the ground that
the admitted conduct docs not fall within the scope of the statute.

         b.      The Defendant and this Office knowingly and expressly waive all rights conferred
by 18 U.S.c. S 3742 to appeal whatever sentence is imposed (including any tenn of imprisonment.
tine. ternl of supervised release, or order of restitution) for any reason (including the establishment
of the advisory sentencing guidelines range. the detennination of the Defendant's criminal history.
the weighing of the sentencing factors. and any constitutional challenges to the calculation and
imposition of any tenn of imprisonment. tine. order of forfeiture. order of restitution. and tenn or


Rev. May 2018                                     6
           Case 1:18-cr-00219-ELH Document 59 Filed 10/30/18 Page 7 of 11



condition of supcrvised release), except as follows the Dc!endant reserves thc right to appeal any
sentence that cxcceds the statutory maximum.

        c.      The Defendant waives any and all rights under the Freedom of Infomlation Act
relating to the investigation and prosecution of the abovc-captioned matter and agrees not to tile
any request for documents from this Ollice or any investigating agency.

                       Defendant's Conduct Prior to Sentencing and Breach

12.      a.      Between now and the date of the sentencing, the Defcndant will not cngage in
conduct that constitutes obstruction of justice under U.S.S.G. ~ 3C 1.1: will not violate any federal.
state, or local law: will acknowledge guilt to the probation officer and the Coun; will be truthful
in any statement to the Coun, this Office, law enforcement agents, and probation officers: will
cooperate in the preparation of the presentence repon: and will not move to withdraw from the
plea of guilty or from this Agreement.

         b.       If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Coun finds a violation by a preponderance of the evidence.
then: (i) this Office will be free from its obligations under this Agrecment; (ii) this Ollice may
make sentencing arguments and rccommendations different from those set out in this Agreement.
even if the Agrccment was reached pursuant to Rulc II(c)(I)(C); and (iii) in any criminal or civil
proceeding, this Office will be tree to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant. including
statements, inforntation, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Co un pursuant to Rule II of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant's guilty plea-even             if made pursuant to Rule
1I(e)(1 )(C)---ifthe Court finds that the Defendant breached the Agreement. In that event, neither
the Coun nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule II (c)( I)(C).

                                         Coun Not a Panv

13.     The Court is not a party to this Agreement, however, if the Court accepts the plea pursuant
to Fed. R. Crim. P. II (c)(1 )(C). as stated in paragraph 9, above. it will be bound in accordance
therewith.

                                         Entire Al!feement

14.      This letter, together with the Sealed Supplement, constitutes the complete plea agrcement
in this case. This letter, together with the Sealed Supplement, supersedes any prior understandings.
promises, or conditions between this Office and the Defendant. There are no other agreements.
promises, undertakings. or understandings between the Defendant and this Offiee other than those
set fonh in this letter and the Sealed Supplement. No changes to this Agreement will be effective
unless in wTiting, signed by all panies and approved by the Court.


Rev. May 2018                                    7
                Case 1:18-cr-00219-ELH Document 59 Filed 10/30/18 Page 8 of 11
".




             If the Defendant fully accepts each and every term and condition of this Agreement. please
     sign and have the Defendant sign the original and return it to me promptly.

                                                   Very truly yours.

                                                   Robert K. Hur
                                                   I ited States Atto


                                             By:




            I have read this Agreement. including the Sealed Supplement. and carefully reviewed every
     pan of it with my attorney. I understand it and I voluntarily agree to it. Specifically. I have
     reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
     change any part of it. I am completely satisfied with the representation of my attorney.




              I am the Defendant's attorney. I have carefully reviewed every part of this Agreement.
     including the Sealed Supplement \\;th the Defendant. 'Ibe Defendant advises me that the
     Defendant understands and accepts its terms. To my knowledge. the Defendant's decision to enter
     into this Agreement is an informed and voluntary o~


       '0

     Date
            I!a/t~                             C.?'            ehurst. Esq.




     Rev. May 2018                                   8
            Case 1:18-cr-00219-ELH Document 59 Filed 10/30/18 Page 9 of 11

                                                         FlL'::O
                                             U.S. D!STRICT C')URT
                                       ATTACHMRNT ~. ~'!;'.f'YL'\fm



         The undersigned parlies stipulate and axre~}!tlY~1!thf£~~.~e had proceeded to trial. this
qfJlce 1I'0uid/w\'e prol'en thejiJII{)\l'ingjacts beyond a reasonable doubt. The undersigned parlies
also stipulate and agree thatthejiJllolI'ingjact.fJ'dILllol-ellcompas.fW/oj'the  evidence that would
have been presented had this mailer proceeded to trial.

        Ruqayyah Hanifah Thompson, the defendant (hereinafter, Thompson), is 26 years-old
and a resident of New Jersey. In October 2017. she was associated with co-defendant Kenyon
Laquan Spence in conducting prostitution activities in Maryland. New Jersey and elsewhere.
Spence and Thompson had previously been arrested and/or convicted for prostitution related
offenses.

         On or about October 27,2017. Spence and Thompson were engaged in commercial sex
activities at a Ramada Inn located at 1721 Reisterstown Road. Pikesville. Maryland. Both of
them had travelled from New Jersey in a car that had been rented by and in the name of
Thompson; they brought three other people with them from ;o.:ewJersey. including Minor Female
 I (a then 17 year-old) and Minor Female 2 (a then 15 year-old). Their specific purpose for
traveling to Maryland was to engage in commercial sex at the Ramada Inn. conduct they
previously had engaged in at that same location.

        Sometime on or before October 25.2017. Minor Female 2 got into an argument with her
mother and len her home. She contacted Minor Female I. who she identified as her cousin. and
asked to stay with her. Soon thereaner. Minor Femalc I's mother made both of the girls Icave
the house. as a result of which Minor Female I contacted Thompson. who she had met a party
several months before. The girls met up with Thompson at a hotel in Elizabeth, NJ. On or about
October 25. 2017. Spence drove Thompson, Minor Females I and 2. as well an unidentified
adult female known only as "Destiny:' from New Jersey to Pikesville. Maryland in a rental car
that Thompson had acquired. Thompson rented several rooms in the Ramada Inn for them to
stay in for several nights while she and Destiny engaged in commercial sex acts with customers.
Spence and Thompson had posted advertisements on 8ackpage soliciting customers tor
commercial sex with Thompson or Destiny. Minor Females I and 2 initially thought they were
accompanying Thompson into New York City for purposes other than to engage in commercial
sex acts.

        Initially. jvlinor Females I and 2 stayed in Room 228 while Thompson. Spence and
Destiny stayed in Room 205. On October 26. 2017. the minor females moved to Room 20 J •
which Thompson also rented for them. although the girls denied knowing the reason lor this
move. Minor Female I IOld law enforcement officers that while she was still in Room 228.
Thompson called her and told her a prostitution customer was at the hotel to see her. A man
came to Room 228 and asked Minor Female I is she was going to do anything with him; when
she said she would not engage in sex with him. the man left.




Rev. May 2018
           Case 1:18-cr-00219-ELH Document 59 Filed 10/30/18 Page 10 of 11



        Thompson contacted Minor Female I again and told her another customer was coming to
see her. A male knocked on thc door to Room 228 and Minor Female I let him in. The male
askcd for a "short stay." that is a commercial scx act of limited duration. Thc man said he
wanted to have sexual intercourse with her. Minor Female I told him she did not want to have
sex with him. Instead. they agreed he would pay her $100 if he could look at her naked body
while he masturbated. The male then masturbated to the point of ejaculation and left the room.
Minor Female J put the $100 away in the room.

         A third customer knocked on Minor Female I's door and asked her to give him oral sex
for 560. Minor Female I then gave the male oral sex without a condom. Minor Female I stated
lhat Ihe male's penis did not go near her vagina. The male ejaculated while in the room and thcn
he leli. During the "date:' Minor Female 2 was silting in the hotel bathroom. In the middle of
the date. Minor Female 2 came out of the bathroom and observed Minor Fcmale I and the man
engaging in oral sex.

        After the three customers came to her room. Minor Female 1 gave Thompson the 5160
she collected because Minor Female 1 was told Thompson had to pay for the room for the next
night. The next day. Thompson and Destiny arranged a "date" for Minor Fcmale I. Thompson.
Destiny. and Minor Female 2 were sitting in the rental car in the hotel parking lot with Spence.
Destiny and Thompson encouraged Minor Female 2 to see the next prostitution customer.
Spence. Thompson and Destiny instructed Minor Femalc 2 what she would need to do on the
date. When the customer arrived. Destiny walked with him and Minor I'cmale 2 up to room
#205 and showed her where the condoms were. Destiny collected 5 I00 from the customer and
then leli the room. Minor Female 2 told the customer she would not have sex with him but
would give him oral sex. The male agreed and asked her to put a condom on his penis. which
Minor Female 2 did.

        While engage in oral sex with the customer. either Thompson or Destiny called the phone
in the room asking if they were finished yet. Minor Female 2 stated she was not done but wished
that she was. A short time later. Minor Female I knocked on the door and came in. The
customer became upset that Minor Female 2 did not ..t1nish" perfonning oral sex and an
argument ensued. The customer eventually leli and threatened to call the Police. It was a short
time later that the Police. who had in fact been notitled. arrived and identitled the juveniles.
Spence. Thompson and Destiny had fled the area in the rental car. abandoning the minors and
returning to :--JewJersey.

          The police deterntined that Minor Female 2 was a juvenile who had been reported as a
missing from New Jersey. Pursuant to a search and seizure warrant. the police recovered used
condoms from the trash can in Room 205. During tbe search of the hotel rooms. a Wells Fargo
Bank account application was located in the name of Ruqayyah Thompson. A review of records
revealed that Thompson had been previously arrested by Baltimore County Police for
Prostitution on July 29. :W15. at which time she provided an address of 272 Williamson.
Ilillside. NJ. Kenyon Spence was also arrested and charged with Thompson. Spence knew or
suspected that both Minor I'emales I and 2 were under the age of 18.




Rev. May 2018
.   ,.•. '. ~         Case 1:18-cr-00219-ELH Document 59 Filed 10/30/18 Page 11 of 11




                    The investigation revealed that Thompson had rented the hotel rooms in the name of A.S.
            a woman who resided in Connecticut, and in whose name Thompson had obtained a Connecticut
            driver"s licensotThompson and Spence had a history of renting rooms at this same Ramada Inn
            for the purposes of engaging in prostitution activity. Although Thompson was the person who
            engaged with the Ramada Inn reservations to actually rent the rooms. she received cash from
            Spence in order to pay for them.

                    On October 31. 2017. a clerk at the Ramada Inn received a telephone call from telephone
            number 201-575-1020. The male caller identitied himself as "l.aquan" and was asking to pick
            up his belongings from room #205 that had been left there a few days earlier. The male caller
            was told he would need to speak to the hotel manager because only the fcmale who rented the
            room would be permitted to pick up the items. On November 2.2017. the hotel received another
            call from a male who identified himselfas Jaquan Cooper (phonetic) who sounded similar to the
            previous caller. This male also wanted to pick up the belongings left in room #205.

                   SO STIPULATED:




                                                               Paul D. II   hurst. Esq.
                                                               Counsel for Defendant




                                        f(ef   /1/u   ,I   >
                    As.
            *
                             1$   u..

                   ddt'"J~               .

                                                                 3
           Rev. May 2018
